DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20-23, 27-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Monzon et al., US PGPub 2011/0094832 in view of Tomoji, JP2015074521 (attached machine translation used for interpretation)

    PNG
    media_image1.png
    500
    353
    media_image1.png
    Greyscale

Regarding claims 15 and 20, Monzon et al. discloses a safety control device (see fig 2-4) applicable to an elevator system (see fig 1) including an elevator car (2) driven in an elevator shaft (4) by a drive device (traction sheave shown in fig 1), said safety control device comprising: at least one sensor (10,12) configured to detect, in the elevator shaft (4), a presence of an object (18) in at least one specified area (6) of the elevator shaft (4); and a controller (see [0010]) configured to receive and process a signal (output of 10,12) of the at least one sensor (10,12) indicating a detection result (unauthorized person or obstruction), and to conduct, when the detection result indicates the presence of an object  (18) in the at least one specified area (6) of the elevator shaft (4), a safety procedure (break actuated) in which a switch from a normal drive control of the drive device to a safety drive control is executed (see [0022]) in which a target value set for the speed of the elevator car is decreased (brought to zero), wherein the at least one specified area of the elevator shaft (4) is a headroom (6) of the elevator shaft (4), and wherein the safety procedure to be conducted by the controller includes at least one of: limiting a target value set for the speed of the elevator car (2) during the safety drive control in at least one of an upward and downward direction to a predefined fraction (zero or 0/1) of a nominal target speed set in the normal drive control (see [0021]-[0022]).  Monzon et al. does not specify that the target value is greater than zero.

    PNG
    media_image2.png
    690
    664
    media_image2.png
    Greyscale

Tomoji teaches a similar elevator safety device where the target value is greater than zero (low speed travel operation).  It would have been obvious to allow for the low speed travel operation as described by Tomoji in the system disclosed by Monzon et al. in order to facilitate maintenance operations along a larger vertical range.  
Regarding claims 16 and 21, Monzon et al. in view of Tomoji discloses the safety control device according to claims 15 and 20, wherein the at least one sensor (10,12) comprises at least one of: a light curtain (see fig 2b) device providing a curtain of light at an edge of the at least one specified area of the elevator shaft, the curtain of light being interrupted by an object being present in the at least one specified area (see fig 2b and [0021])
Regarding claims 17, 22, 27, and 32 Monzon et al. in view of Tomoji discloses the safety control device according to claims 15, 16, 20, and 21 wherein the safety procedure to be conducted by the controller includes preventing the service drive control of the elevator car (2) towards the specified area (headroom 6) of the elevator shaft (4) where the presence of the object (18) is detected (see [0021]-[0022]).
Regarding claims 18, 23, 28, and 33 Monzon et al. in view of Tomoji discloses the safety control device according to claims 15, 17, 20, and 21 wherein the measures (elevator braking) included in the safety procedure are selected in dependence of a position (location of 10,12) of the at least one specified area (6) in the elevator shaft (4) and/or the position of the elevator car (2) in the elevator shaft (4).


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Monzon et al. in view of Tomoji and further in view of Dube, US Patent 10,112,802.
Regarding claims 25-26, Monzon et al.  in view of Tomoji discloses the method of claim 20 but does not specify a computer controller, with memory and connected via a network.  

    PNG
    media_image3.png
    612
    433
    media_image3.png
    Greyscale

Dube teaches a similar elevator service person collision protection system including a computer program (col. 2, line 44) product for a computer, including software code portions for performing the steps of claim 20 when said product is run on the computer. (claim 25)
wherein the computer program product includes a computer-readable medium (col. 8, line 48-60) on which said software code portions are stored, and/or the computer program product is directly loadable into the internal memory (RAM/ROM) of the computer or transmittable via a network (ultra wide band network) by means of at least one of upload, download and push procedures (see column 5). (claim 26)
It would have been obvious to provide the controller interface described by Dube to the system disclosed by Monzon et al. in view of Tomoji in order to externally control the system to enhance safety measures.  
 
Allowable Subject Matter
Claim 19 is allowed for the reasons identified in the office action dated 6/3/2022.
Claims 24, 29-31, and 34 are objected to as being dependent upon a rejected base claim for the reasons identified in the office action dated 6/3/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-18, 20-23, 25-28 and 32-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654